184 P.3d 1159 (2008)
219 Or. App. 664
STATE of Oregon, Plaintiff-Respondent,
v.
Wade Lee KATZENBACH, Defendant-Appellant.
033814DV; A128149.
Court of Appeals of Oregon.
Submitted March 7, 2008.
Decided May 7, 2008.
Mary M. Reese, Salem, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Greg Rios, Assistant Attorney General, filed the brief for respondent.
Before WOLLHEIM, Presiding Judge, and BREWER, Chief Judge, and SERCOMBE, Judge.
*1160 PER CURIAM.
Affirmed. State v. Ramirez, 343 Or. 505, 173 P.3d 817 (2007).